Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-9,11,19 are objected to because of the following informalities:  Canceled claims should not include text and should only be labelled as (cancelled).  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1,10,12-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acevedo(WO2015/154203A1) in view of Reddy(WO 2005/063047 A1)
Regarding claims 1,13-17,20, Acevedo teaches a ready to eat cereal bar comprising muesli(rice, wheat, oats, corn and rye) and dried edible mushrooms(example p.6). Acevedo teaches that the bar comprises 225g of muesli(rice, wheat, oats, corn, rye) and 30g wheat flour(p.6, example). This equates to 17% total grain and corn. Acevedo teaches the presence of corn and/or grains such as wheat, oats, rice, and rye but does not specifically teach at least 15% grain and 2% corn. However, it would have been obvious to adjust the amount of corn and grain depending on the nutritional needs and taste desired in the bar in order to include 15% grain and 2% corn as claimed. 
Acevedo teaches 6.6%(100/1507g) dehydrated mushrooms and not at least 15% as claimed. However, Acevedo teaches that mushrooms provide antioxidants, vitamins, high protein content (even reaching a percentage similar to that of meat), a low caloric content and high amount of fiber. They also improve the intestinal transit and protect against colon cancer and cardiovascular diseases(p.3). Therefore, it would have been obvious to increase the amount of dehydrated mushroom to at least 15% in order to achieve the benefits as taught in Acevedo.  
Acevedo does not specifically teach the presence starch in the food bar. However, Reddy teaches a cereal bar comprising puffed and expanded rich product and a binder comprising sugar, glucose syrup, and modified starch in an amount of 0.5%-5.0%(abstract). Reddy teaches that the starch helps improve the texture of the bar by creating a soft, chewy, gummy product(p.7, line 29-33). It would have been obvious to include 0.5-5.0% starch in the bar of Acevedo in order to create a soft, chewy texture as taught in Reddy. 
Regarding claim 10, Acevedo teaches that the mushroom is a Paris variety mushroom(champignon)(example p.6).
Regarding claim 12, Acevedo teaches that the bar comprises a flavoring agent in the form of cinnamon(example, p.6)
Regarding claim 18, Acevedo teaches that the bar can comprise 10-15% muesli which can comprise corn(p.7). Therefore, the bar can comprise 10% corn. Acevedo further teaches that the composition can comprise 3.5-6.8% wheat bran and 1-2% flour. Therefore, if one were to use 15% total muesli with 10% corn, the remainder would comprise 5% grain. Adding in an additional 6.8% wheat bran(grain) and 2% flour, the bar would comprise 13.8% grain. This is not exactly at least 15wt% as claimed. However, it would have been obvious to adjust the amount of corn and grain depending on the nutritional needs and taste desired in the bar. Specifically, it would have been obvious to increase the amount of grain to 15%, since grains are known to provide beneficial dietary fiber. 

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. 
The applicant argues that Acevedo is not an extruded snack and does not teach at least 15wt% grain and dry edible mushroom. However, Acevedo on p.7 step M) teaches “molding or extruding the mixture”.
Acevedo further renders obvious including at least 15wt% grain and dry edible mushroom as described in the new ground of rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791